Order entered November 17, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-01218-CV

       IN RE TINA CHAPMAN AND VINSON CHAPMAN, Relators

         Original Proceeding from the 302nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-14-07021

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of today’s date, we STRIKE relators’ Petition

for Writ of Mandamus, including its appendix; we STRIKE relators’ Amended

Petition for Writ of Mandamus, including its appendix; and we DENY relators’

Amended Petition for Writ of Mandamus.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE